Name: Commission Regulation (EEC) No 773/77 of 15 April 1977 amending Regulation (EEC) No 193/75 laying down common detailed rules for the application of the system of import and export licences and advance fixing certificates for agricultural products
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 16 . 4 . 77 Official Journal of the European Communities No L 94/5 COMMISSION REGULATION (EEC) No 773/77 of 15 April 1977 amending Regulation (EEC) No 193/75 laying down common detailed rules for the application of the system of import and export licences and advance fixing certificates for agricultural products HAS ADOPTED THIS REGULATION :THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organiza ­ tion of the market in cereals ('), as last amended by Regulation (EEC) No 31 38/76 (2 ), and in particular Articles 12 (2), 15 (5) and 16 (6) thereof, and also the corresponding provisions of the other Regulations on the common organization of the market in agricul ­ tural products, * Article 1 An Article 4b as follows is added to Regulation (EEC) No 193/75 : 'Article 4b 1 . Where the security relating to the licence or certificate used for the export of products which have been reimported under the returned goods system falls to be forfeited under Article 4a, the said security shall be released at the request of the parties concerned if reimportation is followed by the export of equivalent products falling within the same subheading of the Common Customs Tariff . 2 . The customs formalities relating to the export of equivalent products : (a) must be completed :  at the latest within 10 days following the day on which the customs formalities for the reimportation of the returned goods were completed,  in a customs office of the reimporting Member State designated by that Membei State , and  under cover of a new export licence if the initial export licence has expired by the date on which the customs formalities foi the export of the equivalent products are completed ; (b) must be in respect of products :  of the same quantity, and  addressed to the consignee indicated in respect of the original export consign ­ ments, except in the cases referred to in Article 2 (c) and (d) of Regulation (EEC) No 2945/76 . 3 . The security shall be released when proof is furnished to the body which issued the licence or certificate that the conditions laid down in this Article have been fulfilled . Such proof shall consist of the following documents : Whereas Article 4a of Commission Regulation (EEC) No 193/75 of 17 January 1975 (3 ), as last amended by Regulation (EEC) No 3093/76 (4 ), lays down special rules for the application of the system of licences and certificates in respect of products to which Council Regulation (EEC) No 754/76 of 25 March 1976 on the customs treatment applicable to goods returned to the customs territory of the Community (5 ) applies ; Whereas certain rules for the application of Regula ­ tion (EEC) No 754/76 are laid down by Commission Regulation (EEC) No 2945/76 of 26 November 1976 ( o); Whereas, when products are exported and then reim ­ ported under the returned goods system , the security relating to any licence or advance fixing certificate under which the goods were exported is , under the relevant rules, normally to be forfeited ; whereas the rules should be made more flexible to enable the secu ­ rity in question to be released where reimportation is followed by the export of equivalent products under specific conditions ; Whereas the measures provided for in this Regulation are in accordance with the opinions of all the relevant management committees , (') OJ No L 281 , 1 . 1 1 . 1975 , p. 1 . ( 2 ) OJ No L 354, 24 . 12 . 1976 , p. 1 . ( 3 ) OJ No L 25 , 31 . 1 . 1975 , p. 10 . ( «) OJ No L 348 , 18 . 12 . 1976, p . 19 , ( 5 ) OJ No L 89 , 2 . 4 . 1976 , p. 1 . ( 6) OJ No L 335 , 4 . 12 . 1976 , p. 1 . No L 94/6 Official Journal of the European Communities 16 . 4. 77 (a) the customs document for the export of the equivalent products or a copy or photocopy thereof certified as such by the competent authorities and bearing one of the following endorsements : This endorsement must be authenticated by the stamp of the customs office concerned, applied directly to the document in question. (b) a document certifying that the products have, within 45 days of completion of the customs export formalities, except in case of force majeure, left the geographical territory of the Community.' 'Conditions prÃ ©vues Ã ¥ 1 article 4 ter du regle ­ ment (CEE) n ° 193/75 respectÃ ©es', 'Betingelserne i artikel 4b i forordning (EÃF) nr. 193/75 er opfyldt', 'Bedingungen von Artikel 4b der Verordnung (EWG) Nr. 193/75 wurden eingehalten ', 'Conditions laid down in Article 4b of Regula ­ tion (EEC) No 193/75 fulfilled', 'Condizioni previste dell articolo 4 ter del rego ­ lamento (CEE) n . 193/75 rispettate', Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. ' In artikel 4 ter van Verordening (EEG) nr. 193/75 bedoelde voorwaarden nageleefd'. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 15 April 1977. For the Commission Finn GUNDELACH Vice-President